The Court having granted the motion for leave to appeal of defendants, SOSH Architects, et al. (A-57-14), and the motion for leave to cross-appeal of plaintiff, Cobra Construction Company, Inc. (A-64-14), and counsel for plaintiff having represented to the Court in response to the notice of oral argument that plaintiff will not be appearing for argument; it is hereby
ORDERED that plaintiffs cross-appeal (A-64-14) is dismissed with prejudice for failure to prosecute; and it is further
ORDERED that defendants’ appeal (A-57-14) is dismissed without prejudice to defendants moving before this Court to reopen that appeal should plaintiff prosecute its complaint on the remand ordered by the Superior Court, Appellate Division.
Jurisdiction is not retained.